 
EXHIBIT 10.2
 



CONSULTING AGREEMENT


              This Consulting Agreement is made as of the 26th day of July,
2010, by and between Rage Marketing, Inc. (“Consultant”), and ALL Fuels & Energy
Company (the “Company”).

 

WHEREAS, the Company desires to be assured of the association and services of
Consultant, in order to avail itself of Consultant’s experience, skills,
abilities, knowledge and background to provide financial public relations
services; and

 

WHEREAS, Consultant agrees to be engaged and retained by the Company upon the
terms and conditions set forth herein; and


              NOW THEREFORE, in consideration of the mutual covenants herein
contained, it is agreed:


              1.           The Company hereby engages Consultant, on a
non-exclusive basis, to render consulting services with respect to the
development and implementation of a financial public relations strategy on
behalf of the Company. Consultant hereby accepts such engagement and agrees to
render such consulting services throughout the term of this Agreement.
Consultant agrees that it shall be responsible for all expenses incurred in his
performance hereunder. It is further agreed that Consultant shall have no
authority to bind the Company to any contract or obligation or to transact any
business in the Company’s name or on behalf of the Company, in any manner. The
parties intend that Consultant shall perform his services required hereunder as
an independent contractor.


              2.           The term of this Agreement shall commence upon the
mutual execution of this Agreement and shall continue until January 31, 2011.


              3.           In consideration of the services to be performed by
Consultant, the Company agrees to pay to Consultant the following compensation:

 

the Company shall issue 2,000,000 shares of the Company’s $.01 par value common
stock upon the mutual execution of the Agreement.


              4.           The Company represents and warrants to Consultant
that:


                            A.          The Company will cooperate fully and
timely with Consultant to enable Consultant to perform his obligations
hereunder.


                            B.          The execution and performance of this
Agreement by the Company has been duly authorized by the Board of Directors of
the Company.


                            C.          The performance by the Company of this
Agreement will not violate any applicable court decree, law or regulation, nor
will it violate any provisions of the organizational documents of the Company or
any contractual obligation by which the Company may be bound.

 

              5.           Consultant represents and warrants to the Company
that:


                            A.          The execution and performance of this
Agreement by Consultant has been duly authorized by its governing body.


                            B.          The performance by Consultant under this
Agreement will not violate any applicable court decree, law or regulation, nor
will it violate any provisions of any contractual obligation by which Consultant
may be bound.


                            C.          Consultant represents and warrants that
it has investigated the Company, its financial condition, business and
prospects, and has had the opportunity to ask questions of, and to receive
answers from, the Company with respect thereto. Consultant acknowledges that it
is aware that the Company currently lacks adequate capital to pursue its full
plan of business.


                            D.          Consultant represents and warrants to
the Company that the shares of common stock being acquired pursuant to this
Agreement are being acquired for its own account and for investment and not with
a view to the public resale or distribution of such shares and further
acknowledges that the shares being issued have not been registered under the
Securities Act or any state securities law and are “restricted securities”, as
that term is defined in Rule 144 promulgated by the SEC, and must be held
indefinitely, unless they are subsequently registered or an exemption from such
registration is available.


                            E.          Consultant consents to the placement of
a legend restricting future transfer on the share certificates representing the
shares of common stock to be issued hereunder, which legend shall be in the
following, or similar, form:

 

“THE STOCK REPRESENTED BY THIS CERTIFICATE HAS BEEN ISSUED IN RELIANCE UPON THE
EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OF
1933, AS AMENDED. THE STOCK MAY NOT BE TRANSFERRED WITHOUT REGISTRATION EXCEPT
IN TRANSACTIONS EXEMPT FROM SUCH REGISTRATION.”


              6.           Until such time as the same may become publicly
known, the parties agree that any information provided to either of them by the
other of a confidential nature will not be revealed or disclosed to any person
or entity, except in the performance of this Agreement, and upon completion of
Consultant's services and upon the written request of the Company, any original
documentation provided by the Company will be returned to it. Consultant,
including each of its affiliates, will not directly or indirectly buy or sell
the securities of the Company at any time when it or they are privy to
non-public information.


                            Consultant agrees that it will not disseminate any
printed matter relating to the Company without prior written approval of the
Company.


                            Consultant agrees that it will comply with all
applicable securities laws, in performing on behalf of the Company hereunder.


              7.           All notices hereunder shall be in writing and
addressed to the party at the address herein set forth, or at such other address
as to which notice pursuant to this section may be given, and shall be given by
personal delivery, by certified mail (return receipt requested), Express Mail or
by national or international overnight courier. Notices will be deemed given
upon the earlier of actual receipt of three (3) business days after being mailed
or delivered to such courier service.


                            Notices shall be addressed to Consultant at:


                            Rage Marketing, Inc.

                            19748 East Colima Road

                            Rowland Heights, California 91746


                            and to the Company at:


                            ALL Fuels & Energy Company

                            6165 N.W. 86th Street

                            Johnston, Iowa 50131


              8.           Miscellaneous.


                            A.          In the event of a dispute between the
parties arising out of this Agreement, both Consultant and the Company agree to
submit such dispute to arbitration before the American Arbitration Association
(the “Association”) at its Minneapolis, Minnesota, offices, in accordance with
the then-current rules of the Association; the award given by the arbitrators
shall be binding and a judgment can be obtained on any such award in any court
of competent jurisdiction. It is expressly agreed that the arbitrators, as part
of their award, can award attorneys fees to the prevailing party.


                            B.          This Agreement is not assignable in
whole or in any part, and shall be binding upon the parties, their
representatives, successors or assigns.


                            C.          This Agreement may be executed in
multiple counterparts which shall be deemed an original. It shall not be
necessary that each party execute each counterpart, or that any one counterpart
be executed by more than one party, if each party executes at least one
counterpart.


                            D.          This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

 

                                                                                      ALL
FUELS & ENERGY COMPANY


                                                                                      By:
/s/ DEAN E. SUKOWATEY

                                                                                                    Dean
E. Sukowatey

                                                                                                    President


                                                                                      RAGE
MARKETING, INC.


                                                                                      By:
/s/ HERIBERTO CRUZ

                                                                                                    its
authorized agent